    Case 3:19-cv-00228-MAB Document 44 Filed 06/01/20 Page 1 of 5 Page ID #140




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


    ROBERT LAMONT PENNINGTON, JR. )
                                  )
                   Plaintiff,     )
                                  )
    vs.                           )                          Case No. 19-CV-228-MAB
                                  )
    MARK FLACK, and               )
    JOHN TOM LILLARD              )
                                  )
                   Defendants.    )

                                  MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

         Currently before the Court is Defendants’ Motion to Stay (Doc. 29). As explained

below, the motion is granted because Plaintiff currently faces federal criminal charges for

the same incidents underlying Plaintiff’s complaint in this Court. See USA v. Pennington,

Jr., C.D. Ill. Case Number 2:18-cr-20021-CSB-EIL.1

                              Background and Plaintiff’s Allegations

         The current case and Plaintiff’s pending criminal prosecution both revolve around

two traffic stops that occurred on January 23, 2018 (Docs. 1, 9, 10). On that date, Plaintiff

was driving northbound on Interstate 57 near Effingham, Illinois, when he was initially



1The Court takes judicial notice of Plaintiff’s ongoing criminal case: USA v. Pennington, Jr., C.D. Ill. Case
Number 2:18-cr-20021-CSB-EIL. FED. R. EVID. 201; Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930,
943 (7th Cir. 2012) (affirming the district court’s decision to reference documents such as an indictment and
plea agreement because they were indisputable facts within the public domain and furthered the cases
procedural narrative); Henson v. CSC Credit Services, 29 F.3d 280, 284 (7th Cir. 1994) (courts may take judicial
notice of matters of public record, including public court documents).




                                                 Page 1 of 5
Case 3:19-cv-00228-MAB Document 44 Filed 06/01/20 Page 2 of 5 Page ID #141




pulled over for speeding by Defendant Mark Flack, an Illinois State Trooper (Doc. 9, p.

6). It is alleged that Defendant Flack had Plaintiff exit his vehicle and answer many

questions, creating a prolonged stop (Id.). Ultimately, Plaintiff only received a written

warning.

       Following the first stop, Defendant Flack contacted Defendant John Tom

Lillard―an Illinois State Trooper located further north on Interstate 57 within Douglas

County, Illinois―and gave him a “heads up” about Plaintiff (Doc. 9, p. 6). Subsequently,

Defendant Lillard identified Plaintiff’s vehicle traveling northbound on Interstate 57 and

pulled out to follow him. Roughly four miles later, Defendant Lillard stopped Plaintiff

for an improper lane change (Id.; Doc. 1, p. 7). Based on drugs recovered during the

second stop, Plaintiff was indicted in the Central District of Illinois on May 2, 2018 for

Possession of Crack Cocaine with the Intent to Distribute. USA v. Pennington, Jr., C.D. Ill.

Case Number 2:18-cr-20021-CSB-EIL, Doc. 10.

       In his criminal case, Plaintiff filed a Motion to Suppress Evidence obtained during

or resulting from the two traffic stops. USA v. Pennington, Jr., C.D. Ill. Case Number 2:18-

cr-20021-CSB-EIL, Doc. 15. The Motion to Suppress was denied by District Judge Sara

Darrow on September 17, 2018. Id. at Doc. 24, pg. 140-44. Significantly, Judge Darrow held

that both stops were permissible. Id. Specifically, Judge Darrow stated that the second

stop was by the book because Defendant Lillard had observed independent probable

cause of a traffic violation. Id. at pg. 141.

       On February 19, 2019, while Plaintiff’s criminal case was ongoing, Plaintiff filed

this civil suit in the Central District of Illinois challenging the constitutionality of the two

                                           Page 2 of 5
Case 3:19-cv-00228-MAB Document 44 Filed 06/01/20 Page 3 of 5 Page ID #142




traffic stops. (Docs. 1, 9). On February 20, 2019, the Central District of Illinois transferred

the case to the Southern District of Illinois (Docs. 5, 6). Plaintiff then filed the operative

Amended Complaint on June 24, 2019 (Doc. 9). Following a threshold review of the

complaint pursuant to 28 U.S.C. § 1915A, Plaintiff was permitted to proceed on a claim

that Defendant Flack unreasonably prolonged the first traffic stop in violation of the

Fourth Amendment (Count 1), and a claim that Defendant Lillard lacked reasonable

suspicion for the second stop and that the stop was a pre-textual traffic stop in violation

of the Fourth Amendment (Count 2) (Doc. 10). Finally, on December 30, 2019, Defendants

filed the current Motion to Stay. (Doc. 29).

                                           Analysis

       Plaintiff’s ongoing criminal case involves the exact same incidents at issue in this

civil case. Therefore, Plaintiff’s civil claims must be stayed in order to avoid the possibility

of this Court and the United States District Court for the Central District of Illinois

reaching inconsistent rulings. See e.g. Rankins v. Winzeler, No. 02 C 50507, 2003 U.S. Dist.

LEXIS 7850 (N.D. Ill. May 9, 2003); Key v. Romeoville Police Dep’t, No. 15 C 9266, 2016 U.S.

Dist. LEXIS 123782 (N.D. Ill. Sep. 13, 2016); Bey v. United States, 4:17-CV-141, 2017 WL

497582, at *3 (M.D. Pa. Feb. 7, 2017); Dorcant v. Zanotti, No. 07-3520, 2008 U.S. Dist. LEXIS

133120, at *4 (D.N.J. Aug. 27, 2008).

       In Rankins, the United States District Court for the Northern District of Illinois also

dealt with a plaintiff bringing constitutional claims while his federal criminal

proceedings were ongoing. In unequivocal terms, the court stated:

       A criminal defendant may not utilize constitutional tort litigation to

                                          Page 3 of 5
Case 3:19-cv-00228-MAB Document 44 Filed 06/01/20 Page 4 of 5 Page ID #143




       supplement -- or sidetrack -- the criminal proceedings. Parallel civil and
       criminal proceedings create the possibility of inconsistent rulings. Even if
       both proceedings are assigned to the same judge, there is the matter of the
       timing and appealability of the respective rulings. A criminal defendant
       may raise Fourth Amendment objections to his arrest and search in pretrial
       motions, but must wait until final judgment to appeal the ruling. If a
       district court proceeded to decide the same constitutional issues in a
       separate civil suit, it could result in an appeal from the judgment (or an
       interlocutory appeal of the denial of qualified immunity) while criminal
       proceedings were pending. There is also the problem of pretrial discovery.
       A party to a federal civil suit is permitted much more extensive discovery
       than a federal criminal defendant. Congress hardly intended to permit
       criminal defendants to circumvent the Federal Rules of Criminal Procedure
       by suing the police or prosecutor.

Rankins, 2003 U.S. Dist. LEXIS 7850, at *18. When the Northern District of Illinois was

faced with the same issue thirteen years later in Key, the court cited Rankins and again

emphasized avoiding the potential for inconsistent rulings. See Key, 2016 U.S. Dist. LEXIS

123782, at *13 (“Given the posture of the ongoing criminal proceedings, the Court finds

that it would not be prudent to decide these arguments on the merits at this time.”).

       In a similar context, the United States Supreme Court and the Seventh Circuit have

both explained the importance of federal courts not undermining ongoing state criminal

proceedings. See Younger v. Harris, 401 U.S. 37 (1971); Gakuba v. O'Brien, 711 F.3d 751, 753

(7th Cir. 2013) (applying Younger to the plaintiff’s constitutional claims involving illegal

searches, seizures, and detentions). Although Younger and Gakuba dealt with ongoing

state proceedings, this Court sees no reason why their underlying concerns would not

extend to federal criminal proceedings. Were this case to immediately continue, the same

concerns would exist about undermining the ongoing criminal proceeding and calling




                                        Page 4 of 5
    Case 3:19-cv-00228-MAB Document 44 Filed 06/01/20 Page 5 of 5 Page ID #144




the validity of the proceeding into question.2

          Consequently, the Motion to Stay (Doc. 29) is GRANTED. The stay shall remain

in effect until Plaintiff’s criminal case is fully resolved. Within 15 days of the entry of

judgment in the criminal proceeding, the parties are ORDERED to notify the Court of

said judgment and whether Plaintiff filed a notice of appeal.

          In light of the stay, Plaintiff’s motion for appointment of counsel (Doc. 18) is

DENIED without prejudice. Plaintiff can renew his motion for counsel after the stay is

lifted.

          IT IS SO ORDERED.

          DATED: June 1, 2020

                                                          s/ Mark A. Beatty
                                                          MARK A. BEATTY
                                                          United States Magistrate Judge




2After the criminal case is resolved, Defendants can file a motion seeking to bar Plaintiff’s claims pursuant
to Heck v. Humphreys, 512 U.S. 477 (1994), if appropriate. However, “Heck does not apply absent a
conviction.” Gakuba v. O'Brien, 711 F.3d 751, 753 (7th Cir. 2013).

                                               Page 5 of 5
